Citation Nr: 0109674	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps (Marine Corps) from March 1969 to August 1970, 
apparently including a tour of duty in the Republic of 
Vietnam from September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the RO, 
which denied a claim of service connection for PTSD.  The 
veteran timely appealed that decision to the Board. 

In June 1998, the veteran was afforded a hearing before a 
Member of the Board in Washington, D.C.  The Board remanded 
the case in December 1998 for additional development.  As, 
following such development, the RO continued the denial of 
the claim, the claim has been returned to the Board for 
further consideration.


REMAND

Pertinent to question of the veteran's entitlement to service 
connection for PTSD, in December 1998, the Board remanded the 
case for further development, to include obtaining additional 
medical and personnel records of the veteran.  The Board also 
requested that the veteran provide a comprehensive statement 
regarding his combat and stressful events in service.  The RO 
was to corroborate the veteran's claimed combat/stressful 
experiences by requesting unit command chronologies, as well 
as the unit records for specific dates, if given by the 
veteran.  The RO attempted to obtain such records from the 
Marine Corps Historical Center, and that entity replied that 
the veteran's unit, 1st Bridge Company, 7th Engineer 
Battalion, reported separately from its battalion.  The 
Center noted that the veteran's unit diary could be obtained 
from the Records Service Section.  The RO contacted that 
organization in an attempt to verify the death of a 
serviceman named "Cherry" (the one verifiable in service-
stressful experience reported by the veteran); however, 
verification could not be accomplished as the specific unit 
to which the deceased serviceman was attached was required.  

During the pendency of the Board's remand, a VA PTSD 
examination was conducted in May 2000.  The veteran noted 
that he disarmed land mines and booby traps and was under 
attack by snipers in Vietnam.  The examiner diagnosed the 
veteran with PTSD and stated that, if in fact the veteran did 
have to disarm land mines and booby traps, such an event 
would constitute a stressor under DSM-IV.  

The Board notes that the veteran did not previously note that 
he disarmed and mines and booby traps in Vietnam, and that, 
particularly in light of the physician's statement above, the 
RO should attempt to verify this event.  In addition, the 
veteran should be provided another opportunity to give the 
full names, units and dates of the servicemen that he 
witnessed being killed in Vietnam.  As noted in the prior 
remand, in addition to providing further information to 
permit independent verification of the aforementioned in-
service stressful events, the veteran is also invited to 
submit lay statements of fellow servicemen regarding the 
claimed PTSD stressors in order to help corroborate his 
alleged in-service PTSD stressors.  .

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines VA's duty to 
assist a claimant in obtaining evidence to necessary to 
substantiate the claim.  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As discussed below, 
further development is required to satisfy the VA's duty to 
assist the veteran.  However, regardless of whether more 
detailed information is provided by the veteran, the RO 
should also complete the previously indicated follow-up 
development with respect to the additionally claimed 
stressors.

In this case, the veteran is claiming service connection for 
any acquired psychiatric disorder, to include PTSD, and he 
also has been diagnosed with depression.  While, in the prior 
remand, the Board made further examination of the veteran 
contingent upon the RO obtaining verification of either 
combat service (to which a purported in-service stressful 
event was related) or a claimed in-service stressful 
experience, in view of the heightened duty to assist imposed 
by the Veterans Claims Assistance Act of 2000, the RO should 
obtain a medical opinion as to whether any diagnosed acquired 
psychiatric disorder is related to the veteran's active 
military service.  Failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that recently, in 
March 2001, the veteran's representative submitted directly 
to the Board additional medical evidence, consisting of the 
report of a May 2000 PTSD examination report and various VA 
medical progress notes dated from 1995-2001.  The memorandum 
accompanying the evidence indicated that the veteran waived 
agency of original jurisdiction review of the evidence and 
preparation of a supplemental statement of the case.  That 
notwithstanding, however, since the claim is being remanded 
for the additional development noted above, and for the sake 
of efficiency, the Board determines that the RO should review 
the recently submitted evidence along with all other evidence 
obtained pursuant to the actions requested herein.  

The Board regrets that another REMAND of this matter will 
further delay the final disposition of this appeal.  However, 
in view of foregoing, and to ensure that all due process 
requirements are met, the Board hereby REMANDS the case to 
the RO for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  The RO should contact the veteran and 
ask that he provide a comprehensive 
statement containing as much detail and 
information as possible concerning the 
specifics (i.e., who, what, where, when, 
specific dates, and units involved) of 
the combat actions and stressful events 
that he alleges to have experienced 
during active military service; 
specifically pertaining to his actions 
disarming land mines and booby traps, his 
attacks by snipers in Vietnam, and the 
servicemen that he witnessed being killed 
in Vietnam.  The veteran should be 
informed that it is essential that any 
additional statement include a full, 
clear, and understandable description of 
the stressful events in question, and 
that it contain identifying information 
concerning any other individuals who 
purportedly were involved.  The veteran 
should specify-within approximately seven 
(7) days-the date of any such stressor 
incidents; he must describe whether any 
individuals he identifies were wounded or 
killed; whether he witnessed their 
injuries or death, or learned of their 
tragedies through other means; and 
whether any of them have other 
information that could corroborate this 
allegation of stressful experiences in 
service, including their full names, 
ranks, and unit designations to the 
company level.  He also should provide 
any information he had concerning other 
units that were involved, or any other 
identifying detail such as the best 
estimate of the date and location of the 
incidents, etc.  The veteran should also 
submit to the RO any statements from 
former service comrades, preferably, or 
other individuals who can corroborate his 
claimed combat/stressful experiences in 
service.

3.  Unless the veteran provides evidence 
that satisfactorily establishes the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences, 
the RO should attempt to accomplish 
independent verification of such 
experiences.  The RO's efforts to 
corroborate the veteran's claimed 
combat/stressful experiences should 
include, but not be limited to, 
requesting copies of any unit diaries 
from the Records Service Station, Code 
MMSB-10, "Unit Dairies," Headquarters, 
U.S. Marine Corps, 2008 Elliot Road, 
Suite 202, Quantico, Virginia; and again 
contacting the Commandant of the Marine 
Corps, as needed.

4.  After completion of the foregoing, 
the RO should prepare a report detailing 
the nature of any combat action (to which 
a purported stressor is related) and/or 
noncombat-related stressor(s) that are 
determined to be established by the 
record.  This report should then be added 
to the claims file.

5.  The veteran should be scheduled to 
undergo examination by a VA psychiatrist 
to determine the etiology of all current 
psychiatric disability. All indicated 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
reported in detail.  The entire claims 
folder, along with a complete copy of 
this REMAND, must be provided to and be 
reviewed by the physician designated to 
examine the veteran.  The examiner should 
render a multi-axial diagnosis.  

If the RO determines that the occurrence 
of (a) claimed in-service stressful 
experience(s) is/are established by the 
record, the examiner should specifically 
address whether a diagnosis of PTSD is 
deemed appropriate.  In so doing, the 
examiner should explain how the 
diagnostic criteria of the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders are met, to include 
identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.

If any acquired psychiatric disorder 
other than PTSD is diagnosed, the 
examiner offer an opinion as to whether 
there is at least as likely as not a 
relationship between such disorder and 
the veteran's active military service.  
Specifically, the examiner should 
indicate whether any such disorder was 
incurred or aggravated during the 
veteran's active military service.  

The examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
each opinion expressed and conclusion 
reached, to include citation to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  After completion of all requested 
development, and any other indicated 
development, the RO should review the 
veteran's claim in light of all pertinent 
evidence (to specifically include that 
associated with the record since the 
prior remand) and legal authority.  The 
RO must provide clear reasons and bases 
for its determinations, addressing all 
matters and concerns raised in this 
REMAND.  

9.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

